Case 2:17-cv-10031-MAG-RSW ECF No. 83 filed 05/28/19                    PageID.2321       Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




  National Wildlife Federation,

                                    Plaintiff(s),

  v.                                                    Case No. 2:17−cv−10031−MAG−RSW
                                                        Hon. Mark A. Goldsmith
  Secretary of the Department of
  Transportation, et al.,

                                    Defendant(s).




                                   CERTIFICATE OF SERVICE

    I hereby certify that a copy of the Notice(s) of Appeal filed in this case and this Certificate
 of Service was served upon:

                     United States Court of Appeals for the Sixth Circuit
                     Potter Stewart U.S. Courthouse
                     100 East Fifth Street, Fifth Floor
                     Cincinnati, OH 45202−3988

 and all interested parties, by electronic means or first class U.S. mail, on May 28, 2019.




                                                    DAVID J. WEAVER, CLERK OF COURT


                                                By: s/ D. Worth
                                                    Deputy Clerk


 Dated: May 28, 2019
